Citation Nr: 1221699	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for shortening of the right leg (claimed as right leg pain), to include as secondary to the Veteran's already service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected atrophy of the left thigh and left calf.

4.  Entitlement to an effective date earlier than June 16, 2009, for the grant of service connection for the atrophy of the left thigh and left calf.

5.  Entitlement to an effective date earlier than June 16, 2009, for the assignment of a 20 percent disability rating for the service-connected penetrating shell fragment wound of the lower back.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to December 1952.

The service connection claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the benefit sought on appeal.  The Veteran then perfected a timely appeal.  In July 1994, the Board denied the Veteran's service connection claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 1996 Court Order, the Court vacated and remanded the July 1994 Board decision.  Subsequently, the Board remanded the claim for further development in February 1997.  The RO then denied the claim in an October 2002 rating decision of the RO in New Orleans, Louisiana.  In December 2003, April 2005, September 2007, and November 2009, the Board remanded the claim to the RO for further development.  

In April 2010, the Board again remanded the right leg service connection claim to the RO for further development.  In the April 2010 decision, the Board also denied service connection for arthritis of the hips and pelvis.  The Board then granted service connection for atrophy of the left thigh and left calf.  Finally, in the April 2010 decision, the Board granted the Veteran an increased disability rating of 20 percent for his service-connected residuals of a penetrating shell fragment wound of the back with an injury to Muscle Group XX.  The Veteran appealed this 20 percent grant to the Court for a higher disability rating.  

In March 2011, the Veteran and the VA Secretary (the parties), by counsel, filed a Joint Motion requesting the Court to vacate and remand the Board's March 2011 decision.  This Joint Motion was granted by the Court in a March 2011 Order.  Specifically, the March 2011 Order left the April 2010 Board decision intact, but remanded the appeal for the sole purpose of the Board adding a TDIU claim to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has added a TDIU claim to the Veteran's appeal.  The issue is discussed in the decision below.

The remaining claims on appeal come before the Board from a May 2010 rating decision by the VA Appeals Management Center (AMC) in Washington, DC, which implemented the Board's April 2010 decision.  Specifically, the AMC granted service connection for atrophy of the left thigh and left calf, and assigned an initial disability rating of 10 percent, effective June 16, 2009.  The May 2010 rating decision also increased the disability rating assigned for the service-connected penetrating shell fragment wound of the lower back to 20 percent disabling, effective June 16, 2009.  The Veteran was notified of this decision in a June 2010 letter.  In June 2011, the Veteran's representative submitted a timely Notice of Disagreement (NOD) in response to the May 2010 rating decision.  Specifically, the Veteran appealed the effective dates assigned for both claims, and the initial disability rating assigned for his atrophy of the left thigh and left calf.

Upon reviewing the claims folder, in September 2011, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's service connection claim.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained in October 2011, and was found to be incomplete to address the service connection claim.  Therefore, in November 2011, the Board sent the claims folder back to the VHA for an addendum medical opinion.  The second advisory medical opinion was obtained in January 2012.  Both medical opinions are included in the claims folder for review.  It is noted that the Veteran, along with his representative, was given the opportunity to provide any comments with respect to the opinions.  Those comments have also been included in the claims folder for review.

Following the certification of this appeal to the Board, additional medical and lay evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in July 2011 and April 2012 statements.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In a March 2012 statement, the Veteran's representative asserted that left leg pain was included in the right leg pain claim, which is currently on appeal before the Board.  However, as previously mentioned, the left leg pain claim was addressed and granted by the Board in its April 2010 decision.  The Veteran is currently in receipt of a disability rating for his service-connected atrophy of his left thigh and left calf (previously claimed as left leg pain).  Therefore, the Board does not need to address the claim of entitlement to service connection for left leg pain, since this claim has already been granted by the Board.

The issue of entitlement to service connection for right leg pain, to include as secondary to the service-connected traumatic arthritis of the lumbar spine, has been raised by the record in the October 2011 VA surgeon's medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to an initial disability rating in excess of 10 percent for the service-connected atrophy of the left thigh and left calf; (2) entitlement to an effective date earlier than June 16, 2009, for the grant of service connection for the atrophy of the left thigh and left calf; and, (3) entitlement to an effective date earlier than June 16, 2009, for the assignment of a 20 percent disability rating for the service-connected penetrating shell fragment wound of the lower back, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the presumption of soundness applies to the Veteran.  

2.  The Veteran's shortening of the right leg (claimed as right leg pain) was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be causally or etiologically related to a service-connected disability.

3.  The Veteran is unemployable by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for shortening of the right leg (claimed as right leg pain), to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.310, 3.326(a) (2011).

2.  The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for shortening of the right leg.  The Veteran contends that this disorder was directly incurred during his active military service, to include his in-service shell fragment wounds.  Alternatively, the Veteran asserts that this disorder is related to his already service-connected disabilities.

Initially, the Board notes that, in its April 2010 decision, the Veteran's claim of entitlement to service connection for arthritis of the hips was denied by the Board.  The Veteran appealed this decision to the Court, but the Court did not vacate that portion of the Board's April 2010 decision in its March 2011 Court Order.  In the April 2010 decision, the Board also remanded the claim for entitlement to service connection for shortening of the right leg for, in pertinent part, a VA examination to determine the nature and etiology of the Veteran's right leg pain.  Following a physical examination and X-rays of the Veteran, the November 2010 VA examiner concluded that the Veteran's only current diagnosis to account for his right leg pain is degenerative joint disease of the bilateral hips.  As previously mentioned, the claim of entitlement to service connection for arthritis of the bilateral hips has already been adjudicated by the Board, and that decision is now final.  Therefore, the Board will not readjudicate the issue of arthritis of the bilateral hips in this decision.  The Board will only address the issue of shortening of the right leg, in regards to the Veteran's right leg pain.

A. Facts

The Veteran entered the active military service in March 1951.  The Veteran's military entrance examination did not note a shortening of his right leg or any abnormalities of his right leg.  His service treatment records (STRs) document that in September 1951, the Veteran sustained penetrating shell fragment wounds to the right back, right side, and both buttocks.  The records do not document that the Veteran sustained a wound to his right leg.  The Veteran was hospitalized, but no surgeries were performed.  Clinical and X-ray findings from September 1951 show that there was no bone, joint, major artery, or nerve involvement.  His wounds did not result in an impaired gait or abnormal motion, so as to put abnormal stress on the joints.  The Veteran returned to general duty in October 1951, following a physical examination that found he was "[d]oing well."  The Veteran's military separation examination did not record a shortening of the right leg or any abnormalities of his right leg.  The Veteran was discharged from the military in December 1952.

Post-service, at a March 1954 VA examination, there was no indication of bony involvement and the Veteran was found to have a normal gait.  He did not report right leg pain, or any difficulties with his right leg, at this examination.  No abnormalities pertaining to the right leg were noted at the examination, and the VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA general medical examination in July 1989.  At the examination, the Veteran reported left leg pain.  He did not report right leg pain, or any difficulties with his right leg, at this examination.  No abnormalities pertaining to the right leg were noted at the examination, and the VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA general medical examination in July 1991.  At the examination, the Veteran did not report right leg pain, or any difficulties with his right leg, at this examination.  X-rays provided at the examination revealed metallic shrapnel overlay in the right femur.  No abnormalities pertaining to the right leg were noted at the examination.  His gait was normal.  The VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA examination in February 1992.  At the examination, the Veteran reported left leg pain.  He did not report right leg pain or any difficulties with his right leg at this examination.  No abnormalities pertaining to the right leg were noted at the examination.  The VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA general medical examination in March 1997.  At the examination, the Veteran reported that his left leg is shorter than his right leg.  The Veteran described in-service shrapnel injuries to his back and buttocks.  The Veteran did not report right leg pain or any difficulties with his right leg at this examination.  No abnormalities pertaining to the right leg were noted at the examination.  The VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA muscle examination in April 1997.  At the examination, the Veteran reported that his private chiropractor found one leg to be shorter than the other.  The Veteran did not specify which leg was shorter.  The Veteran stated that the chiropractor treated the Veteran with a shoe lift, which had been subsequently removed.  The Veteran did not report right leg pain or any difficulties with his right leg at this examination.  No problems pertaining to the right leg were noted at the examination.  The VA examiner did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded a VA nerves examination in April 1997.  At the examination, the Veteran stated that he received multiple shrapnel wounds during his military service in the Korean War.  He indicated that one of the shrapnel wounds went into his right leg.  He stated that the wound healed without any further problems.  The Veteran described right leg pain since that time.  The VA examiner noted that the Veteran had mild weakness in his hamstrings, and a slightly wide-based gait.  The VA examiner did not provide a diagnosis concerning shortening of the right leg.

The Veteran was afforded another VA muscles examination in June 2001.  At the examination, the Veteran reported that he was hit by shrapnel in his back, buttocks, and right shoulder during his active military service.  The blast threw him to the ground.  He stayed in a local military hospital for a couple of weeks.  He did not have any surgery, and was subsequently sent back into combat.  The Veteran did not report right leg pain or any difficulties with his right leg at this examination.  The Veteran did not have a limp at the examination.  The VA examiner determined that the Veteran had a one-centimeter shortening of the right leg.  
The Veteran was afforded VA muscle examinations in February 2002, April 2004, and June 2006.  The Veteran did not report right leg pain or any difficulties with his right leg at these examinations.  At the February 2002 examination, left leg pain was documented, but nothing pertaining to the right leg was noted.  No abnormalities pertaining to the right leg were noted at either examination.  The VA examiners did not diagnose the Veteran with any diagnosis pertaining to his right leg.

The Veteran was afforded another VA examination in November 2010.  At the examination, the Veteran reported that he injured his back and buttocks during his active military service in Korea.  He did not require surgery.  Fragments were identified, but they were not removed during his military service.  The fragments were in or near his lumbar spine and pelvis/hips.  The Veteran reported pain in his lumbar spine and pelvis/hips since that time.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran does not currently have a shortening of the right leg.  However, the VA examiner did note that the Veteran's left leg was one-half inch shorter than his right leg, which the examiner described as a developmental difference.  The VA examiner acknowledged the Veteran's right leg pain, but found that this pain was most likely related to the degenerative joint disease in his hips and, to a lesser degree, maybe his lumbar spine degenerative disease.  As previously stated, the hips and lumbar spine are not currently before the Board on appeal; therefore, the Board does not need to address this aspect of the medical opinion.

B. Analysis

There are multiple ways to obtain service connection.  Service connection can be established through direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.


1. Law and Regulations for a Pre-Existing Disorder

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for the active military service, except as to defects, infirmities, or disorders noted at the time of the military examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A pre-existing injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a pre-existing disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the Veteran has the burden of showing an increase in the disorder during the military service.  If the Veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23, 027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2. Pre-Existing Disorder Analysis

The Board notes that the Veteran does not contend that his right leg shortening pre-existed his active military service.  However, the Board finds that it must address this initial question, since it is raised by the medical evidence.

Specifically, in January 2012, the Board sent the claims folder to a VA orthopedic surgeon for an advisory medical opinion.  In pertinent part, the surgeon determined that the Veteran's current 1.0 centimeter shortening of the right leg existed prior to his entry into the active military service.  The surgeon did not provide any rationale for this opinion.

However, as previously mentioned, the Veteran's military entrance examination did not document a shortening of the right leg.  Since the entrance examination did not report a right leg shortening or any other right leg abnormality, the Board finds that there is no clear and unmistakable evidence demonstrating that the Veteran's right leg shortening existed before his acceptance and enrollment into his active duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Paulson, 7 Vet. App. at 470.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.102.  Consequently, the Board will address the Veteran's claim on a direct basis below.

3. Law and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

4. Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, the VA examiner who conducted the June 2001 VA examination concluded that the Veteran had a one-centimeter shortening of the right leg.  In contrast, the November 2010 VA examiner determined that the Veteran does not currently have a shortening of the right leg.  Throughout his appeal, the Veteran has asserted that he has shortening of the right leg.  Therefore, in resolving all doubt in the Veteran's favor, the Board finds that the medical and lay evidence of record establishes that the requirement of a current diagnosis pertaining to his shortening of the right leg has been met.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, as previously stated, the Veteran's STRs document shell fragment wounds to the right back, right side, and both buttocks (although wounds to the right leg were not recorded).  However, this event satisfies the second element of direct service connection.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, there are no medical nexus opinions of record linking the Veteran's shortening of the right leg to his active military service.  The only evidence of record is negative.

Specifically, the Veteran was afforded a VA examination and medical opinion in June 2001.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner concluded that the Veteran's shortening of the right leg was not related to his active military service.  The examiner reasoned that the right leg shortening was the result of a congenital disorder.  No further rationale by the VA examiner was provided, and other than the record of medical details, the opinion is not useful in resolving the issue on appeal.

While the file contains other VA examinations and treatment reports, none address the etiology of the Veteran's leg length discrepancy, and a VA examination and opinion were ordered to address the question of etiology.

The Veteran was afforded another VA examination and medical opinion in November 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's left leg was one-half inch shorter than his right leg, which appeared to be a developmental difference.  The examiner reasoned that this length discrepancy was developmental because there was no evidence of a fracture to either leg, which could have resulted in the shortening.  The VA examiner acknowledged the Veteran's right leg pain, but found that this pain was most likely related to the degenerative joint disease in his hips and, to a lesser degree, maybe his lumbar spine degenerative disease.  As previously stated, the issues of entitlement to service connection for the hips, and lumbar spine (already established), are not currently before the Board on appeal; therefore, the Board does not need to address this aspect of the medical opinion.  This opinion was considered speculative by the Board and it was determined that a more comprehensive opinion was required.

In October 2011, the Board sent the claims folder to a VA orthopedic surgeon for an advisory medical opinion.  The VA surgeon reviewed the Veteran's claims file and provided an advisory medical opinion.  The surgeon determined that the right leg shortening was not related to the Veteran's in-service penetrating injuries.  The surgeon reasoned that the following factors are normally seen as a result of a shortening of an extremity: (1) congenital malformation or limb length discrepancy; (2) segmental bone loss secondary to an injury such as might be seen with a blast injury; (3) joint destruction secondary to disease or injury; or, (4) any combination of the above.  The surgeon stated that none of these factors were observed or reported to exist in the Veteran.   

In January 2012, the aforementioned VA orthopedic surgeon provided an addendum medical opinion.  Following another review of the claims file, the surgeon determined that it was not at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed shortening of the right leg had its onset during his active military service or was in any other way causally related to his active military service, to include the in-service shell fragment wounds.  The surgeon stated that the Veteran has a reported 1.0 centimeter of shortening between his right and left leg.  The surgeon reasoned that this difference in limb lengths is "well within the limits of normal that can be observed in the general population and depending on the examiner, such a minor discrepancy may or may not be reported on any given day."  He also stated that it would not be unusual for many examiners not to report the [leg length discrepancy].  He also noted that there is no objective or accepted body of medical evidence that such a minor difference (emphasis in the original) in the length of an extremity is associated with any functional impairment on the part of any given individual.  The surgeon also indicated that there is nothing in the Veteran's STRs that would indicate an injury of any kind that would have resulted in any shortening of his right extremity.  

While the examiner had found the Veteran's leg length discrepancy was within the norms for the population at large, he went on to explain that shortening of an extremity beyond the norm might be seen as a result of any of a list of factors that include congenital malformation [of] limb length discrepancy, segmental bone loss secondary to an injury such as might be seen with a blast injury, joint destruction secondary to disease or injury, or any combination of the listed reasons.  

The examiner noted the arthritic changes in the Veteran's hips.  The examiner could not determine the extent of those changes from his reading of the record; however, he noted that with advanced arthritic changes, a shortening of the neck of the femur with an associated upward migration of the femoral head into the acetabulum can result in a leg length discrepancy.  He further indicated he had considered this possibility by stating that no such change had been reported in this Veteran by any of his examiners.  He also noted that the reported atrophy of the left thigh was a soft tissue problem and would not affect bone, hence, leg length.  

The examiner also considered the nature of the Veteran's penetrating wound to the buttocks.  He stated that it was a soft tissue injury without destruction to the hip joint.  He concludes that the hip joint was spared and the development of an arthritic process would not result in leg length discrepancy.  

The Board finds that the advisory medical opinion with addendum to provide a rational basis to support the conclusion that it is not at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed shortening of the right leg had its onset during his active military service or was in any other way causally related to his active military service, to include the in-service shell fragment wounds.  His report shows that he considered the Veteran's prior medical history and read the multiple exams conducted on the Veteran's behalf.  The opinion and addendum are well reasoned and address the pertinent medical evidence and alternate medical theories to address the leg length discrepancy.  He recognized the Veteran's in-service injuries, and provided a plausible and medically based reasons for the Veteran's reported leg length discrepancy.  For these reasons, the Board finds that the advisory medical opinion with addendum competent evidence against the Veteran's claim for service connection for the shortening of the right leg.

There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.  


5. Law and Regulations for Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by the service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

6. Secondary Service Connection Analysis

As noted above, the first element of secondary service connection requires evidence of a current disorder.  As previously stated, the VA examiner who conducted the June 2001 VA examination concluded that the Veteran had a one-centimeter shortening of the right leg.  In contrast, the November 2010 VA examiner determined that the Veteran does not currently have a shortening of the right leg.  Throughout his appeal, the Veteran has asserted that he has shortening of the right leg.  Therefore, in resolving all doubt in the Veteran's favor, the Board finds that the medical and lay evidence of record establishes that the requirement of a current diagnosis pertaining to his shortening of the right leg has been met.  38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519.  The Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for the following disabilities: (1) penetrating shell fragment wound of the right buttock with damage to Muscle Group XVII, currently rated as 20 percent disabling; (2) penetrating shell fragment wound of the left buttock with damage to Muscle Group XVII, currently rated as 20 percent disabling; (3) penetrating shell fragment wound of the lower back, currently rated as 20 percent disabling; (4) penetrating shell fragment wound of the subscapular area and of the right chest, currently rated as 10 percent disabling; (5) traumatic arthritis of the lumbar spine, associated with the penetrating shell fragment wound of the lower back, currently rated as 10 percent disabling; (6) tinnitus, currently rated as 10 percent disabling; (7) bilateral hearing loss, currently rated as 10 percent disabling; and, (8) atrophy of the left thigh and left calf, associated with the penetrating shell fragment wound of the lower back, currently rated as 10 percent disabling.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

Here, the only nexus opinions of record on the issue of secondary service connection are negative, or speculative because a rational basis for the conclusions drawn was not provided.    

Specifically, in October 2011, the Board sent the claims file to a VA orthopedic surgeon for another medical opinion.  The surgeon reviewed the Veteran's claims file and provided an advisory medical opinion.  The surgeon determined that the Veteran's right leg shortening was not "causally related to his [already service-connected] penetrating injuries."  The surgeon reasoned that the following factors were normally seen as a result of a shortening of an extremity: (1) congenital malformation or limb length discrepancy; (2) segmental bone loss secondary to an injury such as might be seen with a blast injury; (3) joint destruction secondary to disease or injury; or, (4) any combination of the above.  The surgeon stated that none of these factors were observed or reported to exist in the Veteran.  The surgeon also added that, "[t]he arthritic changes as reported in this patient's lumbar spine could be contributing to the leg pain that this patient alleges."  

There are a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that it is possible.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany, 9 Vet. App. at 519; Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases indicate that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to the military service, to include the already service-connected disabilities.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Bloom v. West, 13 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The VA surgeon stated that the Veteran's leg pain, as opposed to shortening, could be caused by the Veteran's lumbar spine.  This and his other comments suggest that this doctor believes that the Veteran's service-connected lumbar spine disability is causing his leg pain.  The Board construes this to be an informal claim for service connection for right leg pain, to include as secondary to the service-connected traumatic arthritis of the lumbar spine.  The Board has addressed this inferred claim in the Introduction of this decision.  

Regarding the VA surgeon's medical opinion, the Board notes that the Veteran's representative, in a March 2012 statement, argued that the Veteran should be service-connected for his pain in his right leg, to include as secondary to his already service-connected disabilities, based on this speculative medical opinion.  The representative acknowledged the negative nexus opinions concerning the right leg shortening, but asserted that the Veteran's right leg pain was a separate diagnosis, for which service connection should be granted.  Again, the Board has addressed this inferred claim in the Introduction of this decision, and will not address service connection for right leg pain in this decision.

Since the Board found a portion of the aforementioned VA October 2011 medical opinion to be insufficient medication evidence to substantiate the Veteran's claim, the Board sent the claims folder back to the VA surgeon for an addendum medical opinion.  In January 2012, the VA orthopedic surgeon again reviewed the Veteran's claims folder.  The VA surgeon then determined that the Veteran's currently diagnosed shortening of the right leg was not permanently aggravated by any of his service-connected disabilities.  The surgeon reasoned that there was no objective evidence that the Veteran's 1.0 centimeter of shortening of the right leg could be associated, for any reason, with any aggravation of motion or weight-bearing function of the lower extremity or its weight-bearing joints, such as the hip, knee, or ankle.  The surgeon indicated that the penetrating injury that the Veteran sustained during his active military service was reported in the buttocks.  The in-service injury did not involve any bony structure and did not enter the femoral-acetabular articulations (hip joints) of either extremity.  The surgeon stated that the in-service injury was a soft tissue injury, which did not involve any destruction of any part of the bony skeleton, which would have resulted in a shortening of an extremity of any degree.  In summary, the surgeon concluded that there was no connection between the Veteran's limb length discrepancy of 1.0 centimeter and his service-connected disabilities.

There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

7. Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

8. Chronicity and Continuity of Symptomatology Analysis

Here, as previously mentioned, the STRs do not document a right leg injury or right leg shortening.  The Veteran asserts that his right leg shortening is caused by his September 1951 in-service shell fragment wounds.  This injury is documented, but harm to the right leg is not noted.  Further, at an October 1951 examination, a few weeks later, the Veteran was doing better and no abnormalities of his right leg were noted.  The Veteran's right leg was reported as normal at his military separation examination.  Post-service, at a March 1954 VA examination, there was no indication of bony involvement and the Veteran was found to have a normal gait.  The first indication of the Veteran having a shortening of the right leg was at the April 1997 VA examination.  The Veteran left the military service in 1952 and a shortening of his right leg was not documented or reported in any outpatient treatment records until 1997 - almost 50 years after his military discharge.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service which then resulted in a chronic or persistent disorder).  Thus, the evidence of record does not suggest the possibility that the Veteran had a chronic disorder that began during his active military service and has continued since that time.  Service connection cannot be awarded for a "chronic" disorder.  38 C.F.R. 
§ 3.303.

9. Lay Evidence Analysis

In addition to the medical evidence, the Board has also considered the Veteran's lay statements.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his right leg during his active military service, which resulted in his current right leg shortening, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right leg shortening to be credible, since his STRs make no reference to a right leg shortening or right leg injury following his in-service shell fragment wound injury.  Further, the first indication of right leg shortening (either during service or following service) was in 1997, almost 50 years after his separation from the active duty.  None of the physicians who have examined the Veteran have attributed his right leg shortening to his active military service or to any of his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right leg shortening during his active military service, and until over five decades after his separation from the active duty in 1952.  The cause of a leg length discrepancy is a matter for a legal expert, and in this case, cannot be determined by a layperson.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  The Board also finds that the Veteran's lay statements, regarding his right leg shortening being related to his service-connected disabilities, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for right leg shortening, either on a direct or secondary basis.  

10. Conclusion

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for shortening of the right leg (claimed as right leg pain), to include as secondary to his service-connected disabilities, is not warranted.
II. TDIU

The Veteran asserts that he is currently unemployable due to his service-connected disabilities.

A. Analysis

1. Laws and Regulations for TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling, or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there is more than one disability, then at least one disability must be rated at least 40 percent disabling, and the Veteran must have a combined disability rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war (POW).  38 C.F.R. § 4.16(a).
2. TDIU Analysis

As noted above, the first element of a TDIU requires that the Veteran is currently service-connected for at least one disability.  Here, the Veteran is service-connected for the following disabilities: (1) penetrating shell fragment wound of the right buttock with damage to MG XVII, currently rated as 20 percent disabling; (2) penetrating shell fragment wound of the left buttock with damage to MG XVII, currently rated as 20 percent disabling; (3) penetrating shell fragment wound of the lower back, currently rated as 20 percent disabling; (4) penetrating shell fragment wound of the subscapular area and of the right chest, currently rated as 10 percent disabling; (5) traumatic arthritis of the lumbar spine, associated with the penetrating shell fragment wound of the lower back, currently rated as 10 percent disabling; (6) tinnitus, currently rated as 10 percent disabling; (7) bilateral hearing loss, currently rated as 10 percent disabling; and, (8) atrophy of the left thigh and left calf, associated with the penetrating shell fragment wound of the lower back, currently rated as 10 percent disabling.  The Veteran's combined disability rating is 70 percent.  

The Veteran does not have one service-connected disability rated at least 40 percent disabling; however, the Veteran does have multiple disabilities resulting from a common etiology.  38 C.F.R. § 4.16(a).  Specifically, in a September 1951 in-service injury, the Veteran suffered several shell fragment wounds.  The Veteran is currently service-connected for several disabilities that resulted from this in-service injury.  When these disability ratings are combined, the Veteran has a singular disability rating of 40 percent for the purposes of establishing eligibility under the regulations.  The Veteran therefore meets the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Thus, the first element for establishing a TDIU is met.

As previously stated, the second element for establishing a TDIU requires evidence that these service-connected disabilities prohibit the Veteran from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).

In this regard, the Veteran submitted a June 2001 private medical opinion by E.J.C., an Independent Vocational Consultant.  Specifically, E.J.C., upon reviewing the Veteran's entire claims file, determined "with a reasonable degree of vocational certainty that the residuals from [the Veteran's] shell fragment wounds and lumbar arthritis in particular have resulted in his inability to secure or follow a substantially gainful occupation since at least 1991."  Specifically, E.J.C. indicated that the Veteran had a high school degree, and had previously performed work of a skilled nature that required him to be on his feet for extended periods.  E.J.C. stated that the Veteran is no longer capable of having a job with these physical demands due to his current disabilities.  In regards to a sedentary occupation, E.J.C. pointed out that the Veteran's disabilities prevent him from remaining in one postural position for more than a few minutes.  Furthermore, the Veteran has a high school degree and does not have the necessary skills to obtain a sedentary position in a clerical or business setting.  As support for this conclusion, E.J.C. reviewed the entire claims file, spoke with the Veteran, examined the pertinent diagnostic codes pertaining to the Veteran's service-connected disabilities, and considered the Veteran's lay statements regarding his unemployability due to his service-connected disabilities.  There is no medical evidence to the contrary in the claims file.  While the Veteran has not been afforded a VA examination for his TDIU claim; however, the Board finds that an examination is not needed based on the positive evidence already of record.

Consequently, giving the Veteran the benefit of the doubt and in considering the Veteran's subjective reports, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining a substantially gainful occupation, and therefore entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert, 1 Vet. App. at 49.  

III. Notice and Assistance

Initially,  regarding the TDIU claim, the Board notes that it does not have to decide whether the notice and development requirements of the VCAA have been satisfied for this claim.  It is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's TDIU claim.  This is so because the Board is taking action favorable to the Veteran by granting the TDIU claim.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The discussion below pertains to the service connection claim.

A. Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2004, July 2006, November 2007, December 2009, May 2010, and September 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The November 2007 VCAA letter addressed secondary service connection in regards to the Veteran's appeal.  38 C.F.R. § 3.310.  The July 2006, December 2009, and May 2010 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

None of the Veteran's duty-to-assist letters were provided before the initial September 1991 RO adjudication of his service connection claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The evidence of record demonstrates that the Veteran is currently receiving retirement benefits from the Social Security Administration (SSA).  The Board does not need to obtain these records, since they do not involve disability benefits.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations and VA medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

ORDER

Entitlement to service connection for shortening of the right leg (claimed as right leg pain), to include as secondary to the service-connected disabilities, is denied.

Entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  
In a May 2010 rating decision, the AMC granted service connection for atrophy of the left thigh and left calf, and assigned an initial disability rating of 10 percent, effective June 16, 2009.  The AMC also increased the disability rating assigned for the service-connected penetrating shell fragment wound of the lower back to 20 percent disabling, effective June 16, 2009.  The Veteran was notified of this decision in a June 2010 letter.  In June 2011, the Veteran's representative submitted a timely NOD in response to the May 2010 rating decision.  Specifically, the Veteran appealed the effective dates assigned for both claims, and the initial disability rating assigned for his atrophy of the left thigh and left calf.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC) addressing the issues.  The Board finds that a SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a SOC addressing the Veteran's claims of: (1) entitlement to an initial disability rating in excess of 10 percent for the service-connected atrophy of the left thigh and left calf; (2) entitlement to an effective date earlier than June 16, 2009, for the grant of service connection for the atrophy of the left thigh and left calf; and, (3) entitlement to an effective date earlier than June 16, 2009, for the assignment of a 20 percent disability rating for the service-connected penetrating shell fragment wound of the lower back.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


